UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LAWRENCE YOUNG,

                               Plaintiff,

       against
                                                      CIVIL ACTION NO.: 19 Civ. 8434 (LTS) (SLC)

                                                            ORDER TO INITIATE DEFAULT
FLOWERSCHOOL NEW YORK, LLC,

                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       Plaintiff Lawrence Young filed the Complaint in this action on September 11, 2019. (ECF

No. 1). On September 16, 2019, Plaintiff executed service of the summons and complaint on

Defendant Flowerschool New York, LLC by service on the Secretary of State of the State of New

York, resulting in a deadline of October 7, 2019 for Defendant to answer, move, or otherwise

respond to the complaint. (ECF No. 7). Defendant did not respond by that deadline. On

December 12, 2019, Plaintiff sent, by priority mail, a letter to Defendant advising of the expiration

of the time to answer, and stating its intention, in the absence of a response from Defendant, to

request a certificate of default by December 27, 2019. (ECF No. 8). To date, Defendant has not

responded to the complaint, Plaintiff’s letter, or otherwise appeared in this action. Accordingly,

Plaintiff is hereby ORDERED to request a Certificate of Default from the Clerk of Court and to file

a Motion for Default Judgment in accordance with Rule 55 of the Federal Rules of Civil Procedure

and S.D.N.Y Local Rule 55.

       Plaintiff is directed to serve a copy of this order on Defendant by priority mail or certified

mail with return receipt requested and to file proof of such service.
Dated:   New York, New York
         January 8, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
